            Case MDL No. 2903 Document 7-1 Filed 05/30/19 Page 1 of 4



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

 IN RE: FISHER-PRICE ROCK ’N PLAY SLEEPER MARKETING, SALES PRACTICES,
                   AND PRODUCTS LIABILITY LITIGATION

                                        MDL No. 2903

                                CERTIFICATE OF SERVICE

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that copies of

      Notice of Appearance

was served by ECF/Email on May 30, 2019 to the following:

                                        Clerks of Court


Clerk of the Panel
United States Judicial Panel on Multidistrict Litigation
Thurgood Marshall Federal Judiciary Building
One Columbus Circle, NE, Room G-255, North Lobby
Washington, DC 20544-0005

Clerk of Court
Western District of New York
United States District Court
2 Niagara Square
Buffalo, NY 14202

Clerk of Court
Central District of California
Western Division
United States District Court
First Street Courthouse
350 West 1st Street, 8th Fl, Courtroom 8A,
Los Angeles, CA 90012

                                     Counsel for Plaintiffs

                   Counsel                                    Plaintiffs/Case No.
L. Timonthy Fisher                               Counsel for Plaintiff LINDA BLACK
Blair E. Reed                                          C.D. California, No. 2:19-03209
Bursor & Fisher, P.A.
           Case MDL No. 2903 Document 7-1 Filed 05/30/19 Page 2 of 4



                  Counsel                              Plaintiffs/Case No.
1990 North Carolina Blvd., Ste 940
Walnut Creek, CA 94596
Tel: (925) 300-4455
ltfisher@bursor.com
breed@bursor.com

Scott A. Bursor                            Counsel for Plaintiff LINDA BLACK
Bursor & Fisher, P.A.                            C.D. California, No. 2:19-03209
888 Seventh Ave
New York, NY 10019
Tel: (212) 989-9113
scott@bursor.com

Terrence M. Connors                        Counsel for Plaintiff EMILY BARTON
Caitlin M. Higgins                               W.D. New York, Case No. 1:19-00670
Katherine E. Howard                        Counsel for Plaintiff CASSANDRA
Connors LLP                                MULVEY
1000 Liberty Building                            W.D. New York, Case No. 1:19-00518
Buffalo, NY 14202                          Counsel for Plaintiff KATHARINE
Tel: (716) 852-5533                        SHAFFER
mc@connorsllp.com                                W.D. New York, Case No. 1:19-00667
cmh@connorsllp.com                         Counsel for Plaintiff CANDACE KIMMEL
kgh@connorsllp.com                              W.D. New York, Case No. 1:19-00695

Elbert F. Nasis, Esq.                      Counsel for Plaintiff CASSANDRA
Forchelli Deegan Terrana                   MULVEY
333 Earle Ovington Blvd., Suite 1010             W.D. New York, Case No. 1:19-00518
Uniondale, New York 11553
Tel: (516) 248-1700
ENasis@ForchelliLaw.com

Andrew J. Lorin                            Counsel for Plaintiffs SAMANTHA
Jonathan A. Sorkowitz                      DROVER-MUNDY, ZACHARY MUNDY,
Kristin Darr                               and REBECCA DROVER
Melody McGowin                                   W.D. New York, Case No. 1:19-00512
Pierce Bainbridge Beck Price & Hecht LLP
277 Park Avenue, 45th Floor
New York, NY 10172
Tel.: (212) 484-9866
alorin@piercebainbridge.com
jsorkowitz@piercebainbridge.com
kdarr@piercebainbridge.com
mmcgowin@piercebainbridge.com

Demet Basar                                Counsel for Plaintiff EMILY BARTON
           Case MDL No. 2903 Document 7-1 Filed 05/30/19 Page 3 of 4



                  Counsel                                Plaintiffs/Case No.
Daniel Tepper                                     W.D. New York, Case No. 1:19-00670
Kate McGuire                                Counsel for Plaintiff CASSANDRA
Wolf Haldenstein Adler Freeman & Herz LLP   MULVEY
270 Madison Ave.                                  W.D. New York, Case No. 1:19-00518
New York, NY 10016                          Counsel for Plaintiff MARK NABONG
Tel: (212) 545-4600                               W.D. New York, Case No. 1:19-00668
basar@whafh.com                             Counsel for Plaintiff KATHARINE
tepper@whafh.com                            SHAFFER
mcguire@whafh.com                                 W.D. New York, Case No. 1:19-00667

Carl V. Malmstrom, Esq.                     Counsel for Plaintiff MARK NABONG
Wolf Haldenstein Adler Freeman & Herz LLP         W.D. New York, Case No. 1:19-00668
111 West Jackson, Suite 1700                Counsel for Plaintiff KATHARINE
Chicago, IL 60604                           SHAFFER
Tel: (312) 984-0000                               W.D. New York, Case No. 1:19-00667
malmstrom@whafh.com

Stephen P. DeNittis, Esq.                   Counsel for Plaintiff CANDACE KIMMEL
DeNittis Osefchen Prince, P.C.                   W.D. New York, Case No. 1:19-00695
5 Greentree Centre
525 Route 73 North, Suite 410
Marlton, NJ 08053
(856) 797-9951
sdenittis@denittislaw.com

Brendan Murphy                              Counsel for Defendant AMAZON.COM,
Perkins Coie                                INC.
1201 Third Avenue                                 W.D. New York, Case No. 1:19-00512
Suite 4900
Seattle, WA 98101-3099
Tel: (925) 300-4455
bmurphy@perkinscoie.com



Dated this 30th day of May 2019

                                      Respectfully Submitted,



                                      By: /s/ Adrianne E. Marshack
                                              Adrianne E. Marshack

                                      MANATT, PHELPS & PHILLIPS, LLP
                                      CRAIG J. DE RECAT (Bar No. CA 105567)
            Case MDL No. 2903 Document 7-1 Filed 05/30/19 Page 4 of 4



                                     Email: cderecat@manatt.com
                                    MATTHEW P. KANNY (Bar No. CA 167118)
                                     Email: mkanny@manatt.com
                                    ADRIANNE E. MARSHACK (Bar No. CA 253682)
                                     Email: amarshack@manatt.com
                                    11355 West Olympic Boulevard
                                    Los Angeles, CA 90064-1614
                                    Telephone: (310) 312-4000
                                    Facsimile: (310) 312-4224

                                    Attorneys for Defendants
                                    FISHER-PRICE, INC. and MATTEL, INC.



323810934
